Case 2:20-cv-08697-AB-PVC Document 31 Filed 10/06/20 Page 1 of 1 Page ID #:17




   1   GOLDSMITH WEST
       A Professional Law Corporation                                       JS-6
   2
       David A. Goldsmith, SBN 232457
   3   Phil A Thomas, SBN 248517
   4   609 Deep Valley Drive, Suite 200
       Rolling Hills Estates, CA 90274
   5   Telephone: (310) 620-8540
   6   Facsimile: (310) 861-5527
       david@goldsmithwest.com
   7   phil@goldsmithwest.com
   8
       Attorney for Plaintiff
   9   STEVEN RODRIGUEZ
  10
                            UNITED STATES DISTRICT COURT
  11
                         CENTRAL DISTRICT OF CALIFORNIA
  12
  13   STEVEN RODRIGUEZ,                         Case No. 2:20-cv-08697-AB-PVCx
  14
                                 Plaintiff,       [PROPOSED] ORDER OF
  15                                              DISMISSAL WITHOUT
       v.                                         PREJUDICE
  16
       FORD MOTOR COMPANY; et al.
  17                                              Assigned:  Hon. Andre Birotte, Jr.
                                                  Courtroom: 7B
  18                             Defendants.
  19         The Court has reviewed the Stipulation to Dismiss this entire action without
  20   prejudice (“Stipulation”) filed by Plaintiff Steven Rodrguez and Defendant Ford
  21   Motor Company, and hereby APPROVES the Stipulation. Accordingly, and
  22   pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, all claims
  23   and counterclaims in this action are DISMISSED WITHOUT PREJUDICE,
  24   each side responsible for its own costs, expenses and attorney’s fees.
  25         IT IS SO ORDERED.
  26   Dated: October 06, 2020          By:______________________________________
  27                                    ANDRÉ BIROTTE JR.
                                        UNITED STATES DISTRICT JUDGE
  28


                                               -1-
